— Judgment, Supreme Court, New York County (Arthur E. Blyn, J.), entered on August 8, 1984, unanimously reversed, on the law and the facts, without costs or disbursements, and a new trial ordered solely on the issue of damages, unless plaintiff, within 20 days after service upon her attorney of a copy of the order to be entered herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $50,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended, is affirmed, without costs or disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Murphy, P. J., Kupferman, Ross, Rosenberger and Wallach, JJ.